 



Exhibit 10.6
PVF CAPITAL CORP.
MANAGEMENT INCENTIVE COMPENSATION PLAN
JULY 1, 1996





--------------------------------------------------------------------------------



 



MANAGEMENT INCENTIVE COMPENSATION PLAN

                              Page 1.   Introduction     3  
 
               
 
  A.   Purpose     3  
 
  B.   General Description     3  
 
  C.   Administration     4  
 
                2.   Participants     4  
 
                3.   Annual Goal Setting     4  
 
                4.   Operating Rules     5  
 
                5.   Plan Communications     5  
 
                6.   Change of Control     5  
 
                7.   Termination of Employment, New Participants     6  
 
                8.   General Limitations and Provisions     6  
 
               
 
  A   Regulatory Capital and Safety and Soundness Tests     6  
 
  B.   Amendment and Termination of Plan     7  
 
  C.   Not an Employment Agreement     7  
 
  D.   Prohibition Against Assignment     7  
 
  E.   Absence of Trust     8  
 
  F.   Governing Law     8  

2



--------------------------------------------------------------------------------



 



1.   INTRODUCTION

  A.   PURPOSE

     The primary purpose of the Management Incentive Compensation Plan (“Plan”)
is to promote shareholder interests through the maximization of the
profitability of PVF Capital Corp. and its subsidiaries (“Park View” or the
“Company”) consistent with the Company’s policies, including those designed to
manage interest rate risk and credit risk. The Plan provides cash incentives for
those members of management who most directly affect the success and
profitability of the Company and who cause the Company to attain and sustain
high levels of performance based on safe and sound operating strategies. The
Plan is effective July 1, 1997.
     In addition to its primary purpose, the Plan is designed to accomplish
other important objectives of the Company including:

  Ø   fostering teamwork and cooperation among management personnel;     Ø  
helping to retain, and encourage commitment on the part of management and key
employees;     Ø   compliance with established Company policies and procedures
and regulatory requirements.

  B.   GENERAL DESCRIPTION

     The Plan provides for the selection of participants, procedures for setting
annual performance goals and the determination of incentive awards. The Plan
also provides for minimum levels of performance before any incentive award can
be made, maximum total incentive awards relative to the Company’s earnings and
requires that the Company’s capital at all times meet or exceed all capital
requirements to maintain the Company as a “well capitalized association”.
Incentive awards are to be supplemental compensation in the form of cash, stock
options or restricted stock granted on an annual basis following the
determination of the Company’s audited year-end results.

3



--------------------------------------------------------------------------------



 



  C.   ADMINISTRATION

     The Board of Directors of the Company, acting through its Compensation
Committee (Committee), has final authority on the disposition of all Plan
matters. The actions of the Board as to the interpretation and construction of
the Plan shall be final and binding on all parties. The responsibility for
administering the Plan, determining Plan participants and establishing rules
governing the operation of the Plan is delegated to the Committee. The Committee
is composed exclusively of three (3) outside, independent directors. Executive
Management shall not be entitled to vote on matters relating to the eligibility
and determination of their own incentive compensation awards. Computation of
incentive awards will be made by the Chief Financial Officer and verified by the
independent auditors employed by the Company before submitting to the Committee.

2.   PARTICIPANTS

     The Committee shall determine those individuals or classes of individuals
who will be participants in the Plan for each fiscal Plan year. Participation in
a given year shall not guarantee participation in a succeeding year.
Participants may be added or deleted during the Plan year as approved by the
Board of Directors.

3.   ANNUAL GOAL SETTING

     Each Plan year the Committee will establish overall Company performance
goals which will be the basis for determining incentive compensation awards
under the Plan for that year, limited however, to an amount not exceeding the
Company’s after-tax earnings for the year, as adjusted for nonrecurring items
and extraordinary gains or losses not related to operations. The Committee will
also establish a minimum “threshold” level of overall Company performance each
year below which no incentive awards will be payable. Awards to individual
participants

4



--------------------------------------------------------------------------------



 



will be determined by reference to the overall Company performance goals as may
be established by the Committee and Executive Management for that year.

4.   OPERATING RULES

     The Committee will promulgate operating rules governing the determination
of incentive awards pursuant to the provisions of this Plan and to the
performance goals established thereunder for each Plan year.

5.   PLAN COMMUNICATIONS

     To ensure the effectiveness of the Plan as an incentive for improved
performance, copies of this Plan together with the Operating Rules thereunder
may be furnished to and reviewed with each participant. In addition, the Chief
Financial Officer may formally communicate annual Company performance results
and potential incentive award amounts to the participants during each Plan year.

6.   CHANGE OF CONTROL

     In the event of a change of control, participants will be paid pro rata
awards for the number of full months completed in the Plan year preceding the
change of control. Such pro rata awards shall be determined by the Committee
based on the performance goals previously established for the Plan year;
provided that the Company has recorded positive net earnings for the
year-to-date preceding the change of control.
     The following events shall be deemed a “change of control”:

  (a)   any third person or group, as defined in Title 12, Code of Federal
Regulations, Section 574.4, shall become the beneficial owner of 25% or more of
the total number of shares of the Company;     (b)   any change in the majority
of persons serving on the Board of Directors of the Company resulting from or in
connection with any cash tender offer, merger or other

5



--------------------------------------------------------------------------------



 



      business combination, sale of assets or contested election of directors,
or any combination of the foregoing or;     (c)   a sale of substantially all of
the assets of the Company or a transaction causing the Company to cease to be an
independent publicly owned entity; unless, prior to such events, a resolution
specifically approving such occurrence shall have been adopted by at least a
majority of the Board of Directors of the Company.

7.   TERMINATION OF EMPLOYMENT, NEW PARTICIPANTS

     In the event of death or termination of employment due to retirement
(including early and disability retirement) during a Plan year, a participant’s
potential award will be prorated based upon the number of full months as a
participant. Incentive awards will be paid in one lump sum after the year-end
results have been calculated for the Plan year. In the case of death, any such
unpaid incentive awards shall be paid to the participant’s estate or designated
beneficiary. In all other cases of termination of employment during a Plan year,
the participant forfeits any potential award and no payment shall be made to him
or her in respect of that year. If an individual becomes a new participant
during a Plan year, the potential incentive compensation award will be
determined based upon the number of full months as a participant.

8.   GENERAL LIMITATIONS AND PROVISIONS

  A.   Regulatory Capital and Safety and Soundness Tests

     Notwithstanding any other provision of this Plan, no incentive awards shall
be paid or payable in respect of any Plan year in which the Company (i) fails to
meet any applicable capital requirements at the Plan year end after giving
effect to potential incentive awards hereunder or (ii) receives a safety and
soundness MACRO or CAMEL rating of 4 or 5 from a federal financial institution
regulatory agency In addition, a MACRO or CAMEL rating of 3 in safety and
soundness or compliance exams, or less than “satisfactory” in a CRA exam, may
reduce the incentive awards of this Plan.

6



--------------------------------------------------------------------------------



 



  B.   Amendment and Termination of Plan

     The Committee reserves the right to amend or terminate the Plan at any time
without affecting the rights of the participants to unpaid amounts accrued, if
any, in respect of a prior or current Plan year. No participant shall have a
vested interest in any amount accrued during a Plan year until individual awards
are determined and approved by the Board of Directors following the completion
of that year.

  C.   Not an Employment Agreement

     Nothing contained in the Plan shall give any Employee the right to be
retained in the employment of the Company or affect the right of the Company to
dismiss any Employees. The adoption of the Plan shall not constitute a contract
between the Company and any Employee. No Employee shall receive any right to be
granted an award hereunder nor shall any such award be considered as
compensation under any employee benefit plan of the Company except as otherwise
determined by the Board of Directors or by the provisions of any such benefit
plan.

  D.   Prohibition Against Assignment

     Except insofar as may otherwise be required by law, no amount payable at
any time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, or encumbrance of any kind nor in any manner be subject to the debts or
liabilities of any person and any attempt to so alienate or subject any such
amount, whether presently or thereafter payable, shall be void. If any person
shall attempt to, or shall, alienate, sell, transfer, assign, pledge, attach,
charge, or otherwise encumber any amount payable under the Plan, or any part
thereof, or if by reason of his bankruptcy or other event happening at any such
time such amount would be made subject to his debts or liabilities or would
otherwise not be enjoyed by him, then the Board of Directors, if it so elects,
may direct that such amount be withheld and that the same or any part thereof be
paid or

7



--------------------------------------------------------------------------------



 



applied to or for the benefit of such person, his spouse, children or the
dependents, or any of them, in such manner and proportion as the Board of
Directors may deem proper.

  E.   Absence of Trust

     Nothing contained in the Plan and no action taken pursuant to its
provision, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and the Employee or any other person.
To the extent that any person acquires a right to receive payments from the
Company under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid in cash from the general funds of the Company and no special or
separate funds shall be established and no segregation of assets shall be made
to assure payments of such amounts.

  F.   Governing Law

     The Plan shall be governed by and construed in accordance with the laws of
the State of Ohio.

8